[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                           JULY 30, 2009
                                        No. 08-16046
                                                                        THOMAS K. KAHN
                                                                              CLERK

                         D. C. Docket No. 07-02004 CV-WSD-1

BANKOLE O. OGUNBAMISE,

                                                           Plaintiff-Appellant,

                                            versus

WELLSTAR COBB HOSPITAL,
2-South,

                                                           Defendant-Appellee.

                               _______________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                             _______________________

                                       (July 30, 2009)

Before DUBINA, Chief Judge, TJOFLAT, Circuit Judge, and BOWEN,* District
Judge.

       *
        Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern District of
Georgia, sitting by designation.
PER CURIAM:

      Appellant Bankole Ogunbamise, pro se, appeals the district court’s grant of

summary judgment to Ogunbamise’s former employer, WellStar Health System,

Inc. (“WellStar”), in his age discrimination and retaliation suit, filed pursuant to

the Age Discrimination and Employment Act, 29 U.S.C. § 623(a)(1), (d)

(“ADEA”).

      We review a court’s grant of summary judgment de novo. Cofield v.

Goldkist, Inc., 267 F.3d 1264, 1267 (11th Cir. 2001).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we first conclude that the district court properly granted

summary judgment on Ogunbamise’s ADEA claim because Ogunbamise did not

establish that he was replaced by a younger individual or treated differently than a

similarly situated person.

      As to Ogunbamise’s retaliation claim, we conclude from the record that the

district court properly found that Ogunbamise failed to present a prima facie case

of retaliation because he failed to show a causal connection between his protected

activity and the alleged adverse employment actions he suffered. Accordingly, we

affirm the district court’s grant of summary judgment in favor of WellStar.

      AFFIRMED.

                                           2